Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.355 Filed 06/04/20 Page 1 of 27 a)

United States District Court
Eastern District of Michigan

United States of America, )
Plaintiff )
)
Vv. ) Criminal Case No,
) 0645 2:18-CR-20423(2)
William Owdish, )
Defendant )
)
) Pro-Se
)
)

 

Emergency Motion For Compassionate Release/
Reduction In Sentence Pursuant To 18 U.S.C. §3582(c) (1) (A)
And §3224(c) Cares Act

 

Please take notice that Defendant William Owdish ("Owdish") hereby
makes this motion pursuant to 18 U.S.C. §3582(c)(1) (A) for a judicial order
to release him in the interest of justice.

Procedural Background

1. On January 8, 2020, Owdish was. sentenced for Conspiracy To Commit
Health Care And Wire Fraud in violation of 18 U.S.C. §1349, §1343, and
§1547, pursuant to a plea agreement.

2. Owdish was sentenced to twelve (12) months and one (1) day of
incarceration in federal prison. Owdish is currently serving his sentence
at the Federal €orrectional Institution in Morgantown, West Virginia, a
federal prison camp.

3. Owdish has received no incident reports or disciplinary actions
since he has been incarcerated at Morgantown, West Virginia, which is the
entire length of his sentence.

4. Owdish'has been a model inmate and he has a current custody
status of out custody.

5. Owdish has multiple medical issues that put him in chronic care
while he is incarcerated, and which require medical attention for the rest
of his life.

 
 

Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.356 Filed 06/04/20 Page 2 of 27

Discussion and Background

 

The Federal Bureau of Prisons (''FBOP'") implemented and introduced
P5050.50 on January 18, 2019 for inmates to proceed for their request from
Compassionate Release/Reduction In Sentence Under 18 U.S.C. §3582(c) (1) (A)
because "extraordinary and compelling circumstances which could not reasonably
have been foreseen by the court at the time of sentencing" exist today and
warrant consideration so that the FBOP will reduce, modify and rélease the
inmate as to time served. (See Program Statement §571.60 Purpose and Scope).

Owdish is seeking Compassionate Release by asking the court to extend
relief to him and his family in the wake of the Pandemic that is affecting
the world and everyone today, the deadly COVID-19, Coronavirus.

This Pandemic has brought the entire world to a standstill and has and
will continue to cause unprecedented pain, suffering and death in every way
that could be thought of and even worse, not thought of, as the COVID-19
Pandemic is causing. While people are contracting the virus each and every
minute of everyyddy,; others are dyinggat an unimaginable and unprecedented
rate throughout the world.

Recently, Attorney General Barr sent a memorandum to the FBOP on
April 3, 2020 regarding the implementation of the Cares Act §3224(c) that
was recehtly passed and that was to be put into immediate effect. The Cares
Act authorizes Barr to expand the cohort of inmates who can be considered
for home confinement upon Barr's finding that emergency conditions are
materially affecting the functioning of the FBOP. This has now been
determined by Barr tombe the case due to the COVID-19 virus. Barr states
that the FBOP immediately maximize the transfer to home confinement of
all appropriate inmates situated at FBOP facilities. These appropriate
inmates should start with at risk inmates to the COVID-19 Pandemic, the
factors for at risk inmates were described in Barr's April 22, 2020
memorandum. In addition to Barr's memorandum as to the factors for at

risk inmates, the Center for Disease Control ("CDC") has lsited factors
 

Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.357 Filed 06/04/20 Page 3 of 27

for at risk individuals. In both. Barr's and the CDC's. the factors included
the age of the individual, the practice of social distancing, with individuals
not practicing social distancing being at a higher risk, and individuals

who have underlying medical conditions being at a higher risk. Barr's
memorandum also included additional factors for the FBOP to consider.

These factors included; the current custody level of incarceration of the
inmate, meaning inmates at low or minimum security facilities should be

given first congideration. Another factor was, inmates that have been
incident report free should be looked at favorably for priority transfer

to home confinement. Other factor's being the nature of the inmates offense,
with non-violent offenders receiving priority consideration.

Also inmates that have swerved 50% or more of their sentence or inmates
that have served 25% or more of their sentence and have 18 months or less
remaining on their sentence should receive priority consideration. Barr's
memorandum directed the FBOP to immediately begin transferring any and all
inmates to home confinement that meet the factors stated in the directive to
the FBOP. Inmates do not need to meet all of the above listed factors to
be considered, only to have met some of the criteria to be recommended for
home confinement placement.

Defendant Owdish's Qualifications For Release/Reduction

With the aforementioned guidelines being determined, implemented and
ongoing for at risk individuals and the precedences being set for inmates
being released to home confinement; I respectfully present to. the Honorable
Court the following information regarding Owdish's request:

1. Owdish suffers from numerous medical conditions that put him in
the highest category for at risk individuals to the COVID-19 virus.

2. Owdish's pre-sentence report says that he suffers from traumatic
rhadomyolysis, acute renal failure, elevated troponin (which means that
he is at risk for possible heart attack or heart damage), high blood
pressure/hypertension, trauma, and obesity. It also states that he has
compartment syndrome with four (4) fascotomies.

3. Owdish also has developed a mass on his chest that is growing in
size on a daily basis. He is in need of medical care for this as to prevent

a tragedy from occurring.

 
 

 

Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.358 Filed 06/04/20 Page 4 of 27

4. Owdish suffers from high cholesterol and takes medication for
this on a daily basis.

5. Owdish suffers from a auto immune disorder in his left hand that
requires further testing and treatment that he was unable to complete
prior to his incarceration.

6. Owdish also was undergoing testing when he was sentenced to
incarceration. This testing was not completed and included tests for
multiple sclerosis, cushing syndrome, thoracic myelitis and a GI disorder.

7. Owdish takes multiple medications for his underlying medical
conditions. These medications include; linsinipril (10mg), metoprolol
(100mg) twice a day, omerprazole and crestor.

8. Owdish's medication was even more extensive when he was in
society as to treat his conditions. The need for such treatment is a
must and he would be able to get the care that he desperately needs if
the Honorable Court were to grant his request.

9. Proper social distancing can not be practiced in the housing
environment where Owdish is living, again putting him at a greater risk.

10. Owdish is incarcerated at Morgantown, West Virginia, a FCI
minimum security facility, also known as a FBOP camp. He has served
over 3 months of his 12 month sentence, serving over 25% of his sentence.

11. Owdish has received no incident reports or disciplinary actions
while incarcerated and his PATTERN score is a low. (See exhibit #1).

He is considered to be a "lower risk inamte', as displayed by his good
behavior in federal prison.

12. Owdish has a verified home plan, his offense is a non-violent
white collar crime. He will reside with his wife of over fifteen (15)
years, Nicole Pekala and their three (3) children.

13. Owdish's high cholesterol put him at risk for embolism and
cardiovascular disease.

14. Owdish has a need for chronic care as is referenced on his
progress report. (See exhibit #2).

15. Owdish is eligible for home confinement on November 30, 2020
under his normal terms of release. A date that leaves him with a relative
short amount of time which under Barr's memorandum should also make him
eligible for early home confinement placement. The memorandum says that

inmates that have a short amount of time remaining on their sentence
Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.359 Filed 06/04/20 Page 5 of 27

should be given priority consideration.

All of these are within the criteria issued under Barr's memorandum
for inmates to be considered for placement in home confinement, as well
as the criteria agreed upon by the CDC for at risk individuals to the
deadly Coronavirus. Owdish's numerous medical conditions make him highly
succeptible to contracting the COVID-19 virus once it is introduced into
his institution. This virus has no boundaries and as we are aware, the
virus attacks the most vulnerable at a much‘ higher rate of infection.
These most vulnerable individuals are the ones with underlying: médical
conditions. Owdish received a twelve (12) month and one (1) day sentence,
a sentence that was placed upon him before the Pandemic, the COVID-19
virus was known to be the novel virus that we now know today. Owdish now
is living in fear and anxiety today knowing that if he contracts the virus
while incarcerated he will undoubtedly become ill and with his underlying
medical conditions he may pay the ultimate sacrifice, his death. He did
not receive a death sentence at the hands of the Honorable Court, he
received a sentence that had an end after one (1) year and one (1) day.
Now Owdish comes to this Honorable Court requesting the court to consider
and grant his motion and request for Compassionate Release/Reduction In
Sentence.

Filing With The FBOP (See Exhibit #3)

The FBOP has released inmates to home confinement who have met certain

 

criteria due to the Coronavirus Pandemic without those inmates filing for
Compassionate Release/Reduction In Sentence. Owdish filed for Compassionate
Release/Reduction In Sentence on May 18, 2020 with the Warden at Morgantown,
West Virginia, Federal Correctional Institutional camp. The filing was
given to Unit Manager Jones and was addressed to Warden Bowers and filed
under P5050.50 and pursuant to 18 U.S.C. §3582(c)(1) (A), giving the Warden
the time frame permitted to respond to this filing. Pursuant to the
Compassionate Rélease/Reduction In Sentence guidelines, the person seeking
relief is to exhaust the administrative remedies only if the Warden denies
the filing. If the Warden does not respond in the thirty (30) day time
frame permitted, then the filing party may go directly to the court for
 

 

I  _"_—$ ____ ee
Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.360 Filed 06/04/20 Page 6 of 27

relief. Now, with precedents being set, even if the Warden denies the
filing, the person seeking relief may file directly with the court without
exhausting the administrative remedies as previously stated. (See United
States v. Sawicz, 08-cr-287), (E.D.N.Y., April 10, 2020). The court's have
found and ruled that "Even where (administrative) exhaustion is seemingly
mandated by statue or decisional law, the requirement is not absolute".
(Washington v. Barr, 925 F.3d 109, 118) (2d Cir. 2019). The court went
on to say that "A court may waive an administrative remedy requirement
where (exhaustion) would be futile, ....Where the administrative process
would be incapable of granting relief ....(or) where persuing agency
review would subject (the person seeking relief) to undue prejudice".
Further, "undue delay, if it in fact results in catastrophic health
consequences, can justify waiving an administrative exhaustion requirement
for any of those three reasons"'. ID at 120-21. The court's have also
noted that "prison populations are subject to heightened vulnerability"
to the COVID-19 Pandemic. The court went on to note that "the persuasive
precedent for granting Compassionate Release under the current circumstances
is overwhelming". Citing other cases where court's granted relief to
similarly situated inmates. (See Miller v. United States; 16-20222-1),
(E.D. Mich., April 9, 2020). Furthermore, the court's have recently
granted Compassionate Release/Reduction In Sentence requests based on
inmates impeccable conduct in prison. As inmate Owdish has established
that his conduct is and has been for his entire length of incarceration.
(See United States v. Brannan, Case 4:15-cr-00080, S.D. of Texas 4/3/2020).
Brannan was granted Compassionate Release/Reduction In Sentence on 4/2/2020
in which case he had served only 9 months of a 36 month sentence and filed
an emergency motion stating "impeccable conduct in prison" and a re-entry
plan.

Owdish's motion for Compassionate Release/Reduction In Sentence to
Warden Bowers was denied by him on May 26, 2020. The reasons for denial

were stated to be that while the BOP is taking extraordinary measures to

 

 
 

EEE EEE SSD SESS SS CC ‘Sse a ee
Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.361 Filed 06/04/20 Page 7 of 27

contain the spread of COVID-19 and treat any infected inmates, the BOP
recognizes that Owdish, like all of us, have legitimate concerns and
fears about the spread and effects of the virus. However, Owdish's
concerns about being potentially exposed to, or possibly contracting,
COVID-19 does not currently warrant an early release from his sentence.
After reviewing the filing with the Warden, Owdish strongly disagrees
with their findings as extraordinary and/or compelling circumstances
were outlined and explained in depth in the request to Warden Bowers.
These circumstances regarding COVID-19, do warrant an early release
from his sentence as his concerns are warranted. In addition, Owdish's
home plan for when he would be released was outlined as well in the
filing.

Coronavirus In Prison

 

Presently, prisons have the highest rate of infection, surpassing
both nursing homes and meat processing plants. This was most recently
reported on CNN news on Monday, May 11, 2020. This high rate of infection
to the prison population puts all inmates at risk and while measures are
taken to try and prevent the deadly Coronavirus from spreading throughout
institutions, the end result is that the virus can not be contained.

Thus, causing this highest rate of infection and ultimately death to some
that contract the deadly COVID-19 Pandemic. An example of how this virus
can not be contained is shown with the recent cases of contraction at the
White House, a place that has all of the most highly educated people, ones
that tell the public how to proceed daily in regards to protecting public
health and safety. If the White House, with all of their doctors and
staff, can not keep the virus from infecting their staff, how can prisons
contain and keep the virus from infecting and spreading throughout the
institutions. As we know, many cases are spread through asymptomatic
persons who show no signs or have only limited symptoms. Due to this
threat from asymptomatic persons, inmates are vulnerable on a daily basis
for contraction. Prison employees, correctional officers and doctors

work daily and interact with inmates regularly each day. These individuals

 
 

 

Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.362 Filed 06/04/20 Page 8 of 27

then return to work at the institutions, having their temperature taken
before their shifts, and then being cleared if they have no temperature.
This temperature check does not prove if these individuals are free from
having the Coronavirus, as stated many infected persons are asymptomatic.
Without the proper testing there is no way to know how many prison employees,
staff and inmates actually have the deadly Coronavirus. These issues were
recently raised in the UNited States District Court, Northern District of
Ohio. (See Wilson, et al v. Wllliams, et al , Case #4:20-cr-00794), decided
on April 22, 2020. The petitioners in this case, sought remedies regarding
Compassionate Release/Reduction In Sentence, one of which was that of them
looking to ''...seek an "enlargement". Enlargement is not a release, ....
when a court exercises its power to "enlarge" the custody of a defendant
...., the BOP maintains custody over the defendant, but the place of custody
is altered by the court". This "enlargement" is exactly what Attorney
General Barr instituted under the Cares Act, with inmates being transferred
to home confinement, still under the custody of the BOP, to serve their
remaining sentence. (See Wilson, et al v. Williams, et al, Case #4:20-cr-00794),
(N.D. of Ohio 4/22/20).

The latest data available at this time from the FBOP substantiates
these claims and is as folows. As of 5/5/2020, there are 2,066 Federal
inmates and 359 FBOP staff who have confirmed positive test results for
COVID-19 nationwide. Currently, 561 inmates and 149 staff have recovered.
There have been 41 Federal inmate deaths attributed to COVID-19, as of
5/5/2020 as well. These figures have only increased over the past four
weeks and as of today, June 3, 2020 the numbers are much higher than they
were at the time the data was provided, 5/5/2020. For the current information
regarding the number of inmates infected, the number of staff infected and
the number of deaths attributed to the COVID-19 virus within the Federal
institutions, refer to the following. (See United States Bureau of Prisons,
Coronavirus Resource Page, https://www.bop.gov/coronavirus/). However,
because of the lack of widespread testing, these figures definitely understate

the prevalence of the disease. According to a Times article dated, April

30, 2020, 'new figures provided by the Bureau of Prisons show that out of

 
 

 

Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.363 Filed 06/04/20 Page 9 of 27

2,700 tests systemwide, nearly 2,000 have come back positive, strongly
suggesting there are far more COVID-19 cases left uncovered", Although
it appears that the number of cases is vastly undercounted in the FBOP
statistics. Even under the FBOP statistics, however, the number of COVID-19
cases is still increasing significantly. Between April 29, 2020 and
May 5, 2020 the number of inmates that tested positive for COVID-19
increased from 1,534 to 2,066, an increase of almost 35% in less than a
week. With this increasing number of infections, not only in the FBOP
system, but’ in the world, the likelihood that many more inmates will not
only become infected, some will perish from this virus. This is especially
concerning now that the infection rate is increasing today in the state
of West Virginia and in the city of Morgantown, where inmate Owdish is
serving his sentence.
Conclusion

As of today, May 30, 2020, inmates have been released under both the
Cares Act and as a result of Compassionate Release/Reduction In Sentence
filings under 18 U.S.C. §3582(c) (1) (A) based on the current COVID-19 Pandemic
that is affecting everyone in the world today. Releases have been granted
in many FBOP institutions as well as here at Morgantown, West Virginia.
There have been inmates that have been released to home confinement that
still have anywhere from nine (9) months remaining on their sentence to
inmates having as much as eight (8) years left to serve. Inmates have been
released after serving only four (4) months of their sentences, a percentage
of only 25% of their total time of incarceration placed upon them by the
court. With this being stated, inmate Owdish has served over 25% of his
sentence and has impeccable conduct. Inmate Owdish has only six (6) months
remaining on his sentence and is need of medical attention for his underlying
conditions. This medical attention is one that can not be properly administered
in the prison institutions in the best of times, and certainly not in the
unprecedented times that we are facing today due to the COVID-19 virus.
Owdish's underlying conditions put him in the highest category for infection

from the COVID-19 virus and with the impossible social distancing in the
Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.364 Filed 06/04/20 Page 10 of 27

prison facilities he is ultimately going to become infected if he remains
in this setting. Many cases have been granted for Compassionate Release/
Reduction In Sentence for the medical conditions that Owdish suffers from.
In addition, these Compassionate Release/Reduction In Sentence that were
granted, some of them were in the state of Michigan, where inmate Owdish

is asking for relief. These cases are included in this filing on the
attached pages. (See exhibit #4). Now with that being said and precedents
being put into place, I would ask that you, the Honorable Court, consider
and grant this request with an act of compassion to reduce Owdish's
sentence to time served or for the remainder of his sentence to be served
on home confinement, if you so choose. With this in mind, I respectfully
request your approval for this Compassionate Release/Reduction In Sentence
during this unprecedented time that we are all facing today, the COVID-19
Pandemic that affects all of us. The Pandemic affects everyone and the
decisions that each of us make during this unprecedented time affects
ourselves as well as others. We all need to remember this and implement
this into out everyday life as it is imperative to our health and the health

of others.

Respectfully Submitted,

ULL de 6/7

William Owdish

Registration #56714-039

Federal Correctional Institution
P.O. Box 1000

Morgantown, WV 26507-1000

 
Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.365 Filed 06/04/20 Page 11 of 27

Certificate of Service

 

I, hereby Certify under penalties of perjury pursuant to 28 U.S.C.
§1746 that the Defendant's Emergency Motion for Compassionate Release/
Reduction In Sentence is true and correct with proper U.S. postage affixed
for mailing via U.S. Postal Services regular mail to United States District
Court, Theodore Levin U.S. Courthouse, Office of the Clerk, 231 W. Lafayette
Boulevard, Detroit, MI 48226. Defendant also certifies that a copy of the
foregoing has been mailed to the Assistant United States Attorney on this
3 day of June, 2020.

Assistant United States Attorney Lhe Wd d,
211 West Fort Street A ~ WA b
Suite 2001 fy ~ Ll - E z/ 2

Detroit, MI 48226 William Owdish
Registration #56714-039
Federal Correctional Institution
P.O. Box 1000 ,
Morgantown, WV 26507-1000

 
Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.366 Filed 06/04/20 Page 12 of 27

PATTERN SCORE

EXHIBIT #1
 

nnn LL LLL ee eee

 

Register Number:
Inmate Name:

Current

Click on gray dropdown box to select, then click on
dropdown arrow

Waish
Violent Offense

minal Points

of Violence

. Education Score

Status
). All Incident
sh
Serious incident
Time Since Last Incident

Time Since Last Serious Incident

FRP Refuse

Total Score (Sum of Columns)

General/Violent Risk Levels

56714-039
OWDISH

Date: 5/11/2020

<
No

No

0-1 Points
2-3 Points
4-6 Points
7-9 Points
10-12 Points
>
None
> 10 Years Minor
5-10 Years Minor

None
> 10 Years Minor
> 15 Years
5-10 Years Minor

10 - 15 Years Serious

<5 Years

5 - 10 Years Serious

<
Not Enrolled
Enrolled in GED

No DAP
NRDAP
RDAP

12+ months or no incidents

7-12 months
3-6 months

12+ months or no incidents

7-12 months
3-6 months

NO

0
1

0
General: 11

General: Low

E-APP ECF No. 69, PagelD.367 Filed 06/04/20 Page 13 of 27

Violent:

Violent:

0
6

Minimum

 
Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.368 Filed 06/04/20 Page 14 of 27

PROGRESS REPORT

EXHIBIT #2

 
Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.369 Filed 06/04/20 Page 15 of 27

 

 

 

 

         

 

 

 

 

 

 

 

 

    

 

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02202063
Dept. of Justice / Federal Bureau of Prisons Team Date: 03-19-2020
Plan is for inmate: OWDISH, WILLIAM 56714-039
Facility: MRG MORGANTOWN FCI Proj. Rel. Date: 01-01-2021
Name: OWDISH, WILLIAM Proj. Rel. Mthd: GCT REL
Register No.. 56714-039 DNA Status: MRG05884 / 02-25-2020
Age: 52
Date of Birth: 01-02-1968

Detainers oe ee oi AEM a a \
Detaining Agency Remarks : _
NO DETAINER
Current Work Assignments S oe . ee
[Fact Assignment _ Description Start , ) |
MRG FS AM DIN FS AM DIN 03-13-2020
Current Education Information: : x S ay . TBS ee
[Fact Assignment Description Start |
MRG ESL HAS ENGLISH PROFICIENT 03-11-2020
MRG GED HAS COMPLETED GED OR HS DIPLOMA 03-11-2020
Education Courses ee “A ORS Gina. . ae.
[SubFacl Action Description Start Stop |
MRG c RPP1 - INFDS AID 03-10-2020 03-10-2020
Discipline History (Last 6 months) : bpd ee REIN ote
[Hearing Date Prohibited Acts | |

 

“* NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **

 

Current Care Assignments

 

 

 

    

 

 

 

 

  

 

     

 

 

 

 

 

 

[Assignment Description ~ Start |
CARE1-MH CARE1-MENTAL HEALTH 03-17-2020
CARE2 STABLE, CHRONIC CARE 03-05-2020
Current Medical Duty Status Assignm Saha
[Assignment Description Start
REG DUTY NO MEDICAL RESTR--REGULAR DUTY 03-05-2020
YES F/S CLEARED FOR FOOD SERVICE 03-05-2020
Current Drug Assignments vee eg -
[Assignment Description Start |
ED WAIT HX DRUG EDUCATION WAIT-RQ HIST 03-30-2020
FRP Details PS) pee oe Be he ee
[Most Recent Payment Plan |
FRP Assignment: COMPLT  FINANC RESP-COMPLETED Start: 03-23-2020
Inmate Decision: AGREED $25.00 Frequency: QUARTERLY
Payments past 6 months: $125.00 Obligation Balance: $778,887.68
Financial Obligations ‘ Bu ee
[No. Type Amount Balance Payable Status
1 ASSMT $100.00 ($25.00) IMMEDIATE COMPLETEDN
|Adjustments: Date Added Fact Adjust Type Reason Amount |
03-23-2020 MRG PAYMENT OUTSIDE $100.00
03-07-2020 MRG PAYMENT INSIDE PMT $25.00
2 REST CV $778,912.68 $778,912.68 IMMEDIATE WAIT PLAN

** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

 

Payment Details oe a REE Oe
Trust Fund Deposits - Past 6 months: $0.00 Payments commensurate ? N/A
New Payment Plan: ** No data **

 

 

 

Sentry Data as of 03-30-2020 Individualized Reentry Plan - Program Review (Inmate Copy) Page 1 of 3

 
 

Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.370 Filed 06/04/20 Page 16 of 27

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02202063
Dept. of Justice / Federal Bureau of Prisons Team Date: 03-19-2020
Plan is for inmate: OWDISH, WILLIAM 56714-039

 

 

      

Progress since last review

    

 

Inmate arrived on 02-25-2020 as an initial designation.
He is currently assigned to FS AM DIN Work Detail. He has not had a work report submitted.
He has maintained Clear Conduct.

He has completed A&O.

 

     

Next Program Review

 

Inmate is recommended to complete the following STG's:

1) Save $5 a month for $30 by 6/20.

2) Obtain a SS Card and Birth Certificate for Central File by 6/20.
3) Enroll in an Personal Finance or Financial Management group by 6/20.
4) Submit a release plan to Case Manager by 6/20.

Long Term Goals

Inmate is recommended to complete the following LTG's:

 

   

 

1) Complete Personal Finance or Financial Management group by 9/20.
2) Complete RPP Classes by 9/20. :
3) Maintain/Accrue $300 on account for release purposes.

RRC acems

Recommended Placement on date 11-30-2020.

Consideration has been given for Five Factor Review (Second Chance Act):
- Facility Resources : RRC placement available in release area.

~ Offense : Eligible for RRC replacement.

- Prisoner : Established residence and community ties.

- Court Statement : No statement in J&C regarding RRC placement.

- Sentencing Commission : No pertinent policy in by sentencing commission.

 

     

 

 

  

 

     

 

Trauma: ___Yes. Anger: No. Antisocial: No. Criminal Cognition: Yes
Mental Health: No

Finance/Poverty Need Screen Is there documentation in the PSR of any of the following? ___ Any history of Bankruptcy __ No bank account _ No assets
nor liabilities noted in PSR _X Debts noted in Credit Report or other sources __ Tax Liabilities/back taxes _ Unpaid alimony/child support __ other
indications of lack of financial management skills (specify) YES_X___ NO (if
any of the above, check yes) If the answer is yes, the inmate has a financial/poverty skills need.

 

 

 

 

Sentry Data as of 03-30-2020 Individualized Reentry Plan - Program Review (Inmate Copy) Page 2 of 3

 

 
Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.371 Filed 06/04/20 Page 17 of 27

1 oot

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02202063
Dept. of Justice / Federal Bureau of Prisons Team Date: 03-19-2020
Plan is for inmate: OWDISH, WILLIAM 56714-039

 

 

Name: OWDISH, WILLIAM DNA Status: MRG05884 / 02-25-2020
Register No... 56714-039
Age: 52
Date of Birth: 01-02-1968

 

Inmate (QWDISH, WILLIAM. Register No.: 56714-039)

 

Date

 

Unit Manager / Chairperson _Case Manager

 

Date Date

 

Individualized Reentry Plan - Program Review (Inmate Copy) Page 3 of 3
 

Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.372 Filed 06/04/20 Page 18 of 27

WARDEN DENIAL

EXHIBIT #3

 
 

Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.373 Filed 06/04/20 Page 19 of 27

INMATE REQUEST TO STAFF MEMBER RESPONSE

NAME : Owdish, William
REG. NO.: 56714-0339

 

This 18 in response to your Inmate Request tc Staff Member, received
on May 18, 2020 in which you request consideration for a reduction
in sentence (RIS}/compassionate release. Specifically, you be
considered due to Extraordinary or Compelling Circumstances.

Title 18 of the United States Code, section 3582(c) (1) (A), allows
a sentencing court, on motion of the Director of the BOP, to reduce
a term of imprisonment for extraordinary or compelling reasons.
BOP Program Statement No. 5050.50, Compassionate Release/Reduction
in Sentence: Procedures for Implementation of 18 U.S.C. 8§

3582 (c) (1) (A) and 4205(g), provides guidance on the types of
circumstances that present extraordinary or compelling reasons, such
as the inmate’s terminal medical condition; debilitated medical
condition; status as a “new law” elderly inmate, an elderly inmate
with medical conditions, or an “other elderly inmate”; the death
or incapacitation of the family member caregiver of the inmate’s
child; or the incapacitation of the inmate’s spouse or registered
partner. ‘Your request has been evaluated consistent with this
general guidance.

The BOP is taking extraordinary measures to contain the spread of
COVID-19 and treat any affected inmates. We recognize that you,
like all of us, have legitimate concerns and fears about the spread
and effects of the virus. However, your concern about being
potentially exposed to, or possibly contracting, COVID-19 does not
currently warrant an early release from your sentence. Accordingly,
your RIS request is denied at this time.

If you are not satisfied with this response to your request, you
may commence an appeal of this decision via the administrative remedy
process by submitting your concerns on the appropriate form (BP-9)
within 20 days of the receipt of this response.

4( Date: _ So2za
F.J. Bowers, Warden

cc: Medical Records
Unit Team
Case 2:18-cr-20423-NGE-APP ECF No. 69, PagelD.374 Filed 06/04/20 Page 20 of 27

COMPASSIONATE RELEASE CASES GRANTED

EXHIBIT #4

 
 

 

eA Ee eee A SBREEYA pyedtnaia Comperaionets. opundmHeesog joany dmptag based of zertain

medica ré thé inmatés are é more susceptible to getting Corona virus. Below aré a list of decisions
based on certain medical conditions and the court that released the inmate. Please review carefully.

Medical Condition: “Immunocompromised" or taking immunosuppressing medication
Cases where the inmate is released:

United States v. Handy, 3:10-cr-00128-RNC-8, 2020 WL 2487371 (D. Conn. May 14, 2020); United States v. Quintero, 6:08-cr-
06007-DGL-1, 2020 WL 2175171 (W.D. N.Y. May 6, 2020); United States v. Peters, 3:18-cr-00188-VAB-1, 2020 WL 2092617
(D. Conn. May 1, 2020); United States v. Brown, 4:05-cr-00227-RP-CFB-1, 2020 WL 2091802 (S.D. lowa Apr. 29, 2020); United
States v. Robinson, 3:18-cr-00597-RS-1, 2020 WL 1982872 (N.D. Cal. Apr. 27, 2020); United States v. Park, 1:16-cr- 00473-RA
-1, 2020 WL 1970603 (S.D. N.Y. Apr. 24, 2020); United States v. Edwards, 6:17-CR-00003, 2020 WL 1650406 (W.D. Va. Apr. 2,
2020); United States v. Jepsen, 3:19-CV-00073(VLB); , 2020 WL 1640232 (D. Conn. Apr. 1, 2020); United States v. Campagna,
16 Cr. 78-01 (LGS), 2020 WL 1489829 (S.D. N.Y. Mar. 27, 2020).

Medical Condition: Arthritis:

Cases Where the Inmate was released:
United States v. Ben-Yhwh, CR 15-00830 LEK, 2020 WL 1874125 (D. Haw. Apr. 13, 2020) (granting compassionate release to
a defendant with psychiatric conditions, Parkinson's disease, and arthritis, among other conditions).

Medical Condition: Asthma
Cases Where the Imnates were released:

United States v. Hunt, 2:18-cr-20037-DPH-DRG, 2020 WL 2395222 (E.D. Mich. May 12, 2020); United States v. Simpson, 3:11-
cr-00832-SI-3, 2020 WL 2323055 (N.D. Cal. May 11, 2020); United States v. Amarrah, 5:17-cr-20464-JEL-EAS-1, 2020 WL
2220008 (E.D. Mich. May 7, 2020); United States v. Echevarria, 3:17-cr-00044-MPS-1, 2020 WL 2113604 (May 4, 2020);

United States v. Ardila, 3:03-cr-00264-SRU-1, 2020 WL 2097736 (D. Conn. May 1, 2020); United States v. Brown, 4:05-cr-
00227-RP-CFB-1, 2020 WL 2091802 (S..D. lowa Apr. 29, 2020); United States v. Bertrand, 3:00-cr-00012-LC-1, 2020 WL
2179387 (N.D. Fla. Apr. 29, 2020); United States v.. Handy, PJM 04- 0559, 2020 WL 2041666 (D. Md. Apr. 28, 2020); United
States v. Harper, 7:18-cr-00025-EKD-JCH-1, 2020 WL 2046381 (W.D. Va. Apr. 28, 2020): United States v. Williams, 3:17-CR-
121-(VAB); -1, 2020 WL 1974372 (D. Conn. Apr. 24, 2020); United States v. Gorai, 2:18-cr-00220-JCM-CWH-1, 2020 WL
1975372 (D. Nev. Apr. 24, 2020); United States v. Park, 1:16-€r-00473-RA-1, 2020 WL 1970603 (S.D. N.Y. Apr. 24, 2020);
United States v. Tillman, 1:07-cr-00197-PLM-1, 2020 WL 1950835 (W.D. Mich. Apr. 23, 2020); United States v. Suarez, 1:18-cr-
20175-MGC-1, Dkt. No. 180 (S.D. Fla. Apr. 20, 2020); United States v. Gileno, 3:19-cr-161-(VAB); -1, 2020 WL 1904666 (D.
Conn. Apr. 17, 2020); United States v. Samy, 2:16-cr-20610-AJT-DRG-1, 2020 WL 1888842 (E.D. Mich. Apr. 16, 2020); United
States v. Wen, 6:17-CR-06173 EAW, 2020 WL 1845104 (W.D. N.Y. Apr. 13, 2020); United States v. Smith, 1:12-cr-00133-JFK-1,
2020 WL 1849748 (S.D.N.Y. Apr. 13, 2020); United States v. Ben-Yhwh, CR 15-00830 LEK, 2020 WL 1874125 (D. Haw. Apr.
13, 2020); United States v. Tran, 8:08-cr-00197-DOC-1, 2020.WL 1820520 (C.D. Cal. Apr. 10, 2020); United States v. Burrill, 17
-CR00491-RS-2, 2e (N.D. Cal. Apr. 10, 2020); United States v. McCarthy, 3:17-cr-00230-JCH-1, 2020 WL 1698732 (D. Conn.
Apr. 8, 2020); United States v. Ghorbani, 18-cr-255-PLF (D.D.C. Apr. 3, 2020); United States v. Hernandez, 1:18-cr-00834-PAE-
4, 2020 WL 1684062 (S.D. N.Y. Apr.. 2, 2020); United States v. Powell, No. 1:94-cr-316-ESH, 2020 WL 1698194 (D.D.C. Mar.
28, 2020).

Medical Condition: Cancer

Cases were inmates were released:United States v. Saad, 2:16-cr-20197-DPH-MKM-1, 2020 WL 2065476 (E.D. Mich. Apr. 29,
2020); United States v. Bertrand, 3:00-cr-00012-LC-1, 2020 WL 2179387 (N.D. Fla. Apr. 29, 2020); United States v. Lissa Mel,
No. CR TDC 18-0571, 2020 WL 2041674, (D. Md. Apr. 28, 2020); United States v. Suarez, 1:18-cr-20175-MGC-1, Dkt. No. 180
(S.D. Fla. Apr. 20, 2020); United States v. Joling, 6:15- cr-00113-AA-1, 2020 WL 1903280 (D. Or. Apr. 17, 2020); United States
v. Hammond, 1:02-cr- 00294-BAH-1, 2020 WL 1891980 (D. D.C. Apr. 16, 2020); United States v. Smith, 1:12-cr-00133-JFK- 1,
2020 WL 1849748 (S.D.N.Y. Apr. 13, 2020): United States v. Miller, 2:16-cr-20222-AJT-RSW-1, 2020 WL 1814084 (E.D. Mich.
Apr. 9, 2020); United States v. Hansen, 1:07-cr-00520-KAM-2, 2020 WL 1703672 (E.D. N.Y. Apr. 8, 2020): United States v.
Winckler, 2:13-cr-00318-CB-1, 2020 WL 1666652 (W.D. Penn. Apr. 3, 2020); United States v. Ghorbani, 18-cr-255-PLF (D.D.C.
  
 

 

       

MedicalLCondi
Cases Gage

United States v. Howard, 4:15-cr-00018-BR-2, 2020 WL 2200855 (E.D. N.C. May 6, 2020); United States v. Norris, 7:19-cr-
00036-BO-2, 2020 WL 2110640 (E.D. N.C. Apr. 30, 2020); United States v. Saad, 2:16-cr-20197-DPH-MKM-1, 2020 WL
2065476 (E.D. Mich. Apr. 29, 2020); United States v. Bertrand, 3:00-cr-00012-LC-1, 2020 WL 2179387 (N.D. Fla. Apr. 29,
2020); United States v. Musumeci, 1:07-cr-00402-RMB-1, Dkt. No. 58 (S.D. N.Y. Apr: 28, 2020); United States v. Sanchez, 1:95-
cr-00421-MGC-1, Dkt. No. 290 (S.D. Fla. Apr. 27, 2020); United States v. Williams, 3:17-CR- 121-(VAB); -1, 2020 WL 1974372
(D. Conn. Apr. 24, 2020); United States v. Jackson, 4:14-CR-00576, 2020 WL 1955402 (S.D. Tex. Apr. 23, 2020)

Pa asnocaseRERmP ECF No. 69, PagelD.376 Filed 06/04/20 Page 22 of 27

Medical Condition : Lupus
Cases Where the Inmates were released:

United States v. Handy, PJM 04-0559, 2020 WL 2041666 (D. Md. Apr. 28, 2020); United States v. Sanchez, 18-CR-00140-VLB-
11, 2020 WL 1933815 (D. Conn. Apr. 22, 2020)

Medical Condition: Multiple Sceloris:

Cases Where the Inmates were released:

United States v. Gutman, 1:19-cr-00069-RDB-2, 2020 WL 2467435 (D. Md. May 13, 2020); United States v. Curtis, 1:03-cr-
00533-BAH-1, 2020 WL 1935543 (D. D.C. Apr. 22, 2020).

Medical Condition : Obesity
Cases Where Inmates were released:

United States v. Handy, 3:10-cr-00128-RNC-8, 2020 WL 2487371 (D. Conn. May 14, 2020); United States v. Barber, 6:18-cr-
00446-AA, 2020 WL 2404679 (D. Or. May 12, 2020): United States v. Hunt, 2:18-cr-20037-DPH-DRG, 2020 WL 2395222 (E.D.
Mich. May 12, 2020); United States v. Ullings, 1:10-cr-00406-MLB-1, 2020 WL 2394096 (N..D. Ga. May 12, 2020); United
States v. Foreman, 3:19- cr-00062-VAB-1, 2020'WL 2315908 (D. Conn. May 11, 2020); United States v. Jenkins, 99-cr-00439-
JLK-1, 2020 WL 2466911 (D. Co. May 8, 2020); United States v. Quintero, 6:08-cr-06007-DGL-1, 2020 WL 2175171 (W.D. N.Y.
May 6, 2020); United States v. Howard, 4:15-cr-00018-BR-2, 2020 WL 2200855 (E.D. N.C. May 6, 2020): United States v. Lacy,
3:15-cr-30038-SEM-TSH-1, 2020 WL 2093363 (C.D. Ill. May 1, 2020); United States v. Ardila, 3:03-cr-00264-SRU-1, 2020 WL
2097736 (D. Conn. May 1, 2020); United States v. Delgado, 3:18-cr-00017-VAB, 2020 WL 2464685 (D. Conn. Apr. 30, 2020);
United States v. Dillard, 1:15-cr-170-SAB, Dkt. No. 71 (D. Idaho Apr. 27, 2020); United States v. Joling, 6:15-cr-00113-AA-1,
2020 WL 1903280 (D. Or. Apr. 17, 2020); United States v. Trent, 3:16-cr-00178-CRB-1, 2020 WL 1812242 (N.D. Cal. Apr. 9,
2020), United States v. Zukerman, 1:16-cr-00194-AT-1, 2020 WL 1659880 (S.D. N.Y. Apr. 3, 2020)

Medical Condition: Osteoarthritis:
Cases Where Inmates were released:

United States v. Reddy, 2:13-cr-20358-MFL-LJM-1, 2020 WL 2320093 (E.D. Mich. May 11, 2020); United States v. Vo, 15-CR-
00310-BLF-2, 2020 WL 2300101 (N.D. Cal. May 7, 2020); United States v. Bellamy, CV151658JRTLIB, 2019 WL 3340699 (D.
Minn. July 25, 2019) (granting compassionate release to a 71-year-old defendant who suffered from diabetic kidney disease,
osteoarthritis, and heart problems, among other conditions); United States v. Johns, CR 91-392-TUC-CKJ, 2019 WL 646663 (D.
Ariz. June 27, 2019) (granting compassionate release to an 81-year-old defendant diagnosed with osteoarthritis, among other
conditions) ,

Medical Condition : Psoriaris:
Cases where Inmates were released

United States v. Delgado, 3:18-cr-00017-VAB, Dkt. No. 76 (D. Conn. Apr. 30, 2020); United States v. Robinson, No. 18-CR-
00597-RS-1, 2020 WL 1982872, at *2 (N.D. Cal. Apr. 27, 2020)
Sickle Cell United States v. Morgan, 4:92-cr-4013, Dkt. No. 2337 (N.D. Fla. Apr. 27, 2020)

Medical Condition: Sleep Apnea
 

 

"Troe sean a rae coe waaars er ABP 5: 69; PAYSID. 377" Fited-06/04/20-- Page 23-of 27------
Cases SASS ries ee ea NGE APP ECF No.'69; Payer.377 Fired 9

United States v. Hunt, 2:18-cr-20037-DPH-DRG, 2020 WL 2395222 (E.D. Mich. May 12, 2020): United States v. Amarrah, 5:17-
cr-20464-JEL-EAS-1, 2020 WL 2220008 (E.D. Mich. May 7, 2020); United States v. Rivera, 1:86-cr-01124-JFK-4, 2020 WL
2094094 (S.D. N.Y. May 1, 2020); United States v. Delgado, 3:18-ér-00017-VAB, 2020 WL 2464685 (D. Conn. Apr. 30, 2020):
United States v. Saad, 2:16-cr-20197-DPH-MKM-1, 2020 WL 2065476 (E.D. Mich. Apr. 29, 2020); United.States v. Brown, 4:05-
cr-00227-RP-CFB-1, 2020 WL 2091802 (S.D. lowa Apr. 29, 2020); United States v. Harper, 7:18-cr-00025-EKD-JCH-1, 2020
WL 2046381 (W.D. Va. Apr.. 28, 2020): United States v. Scparta, 1:18-cr-00578-AJN-1, 2020 WL 1910481 (S.D.N.Y. Apr. 20,
2020); United States v. Gross, 1:15-cr-00769-AJN-3, 2020 WL 1673244 (S.D. N.Y. Apr. 6, 2020); United States v. Powell, No.
1:94- cr-316-ESH, 2020 WL 1698194 (D.D.C. Mar. 28, 2020).

Let us know if you have any questions. These cases are important compassionate release cases. If you suffer from any of the
medical condition listed you are entitled to release under compassionate ground.

Yolanda
 

 

Race 9-18-cr-90422 -NGE -APP _ECF No. 69. PaaelD. 378 #F iled 06, 0" Page 24°0r 27 --~"~
Apr. 3, CARP OnihBa SeROA? RNGE; APE odevd-a Mn wae Sty ND. uf KEP POOR nite States v. Edwards,
6:17-CR-00003, 2020 WL 1650406 (W.D- Va. Apr. 2, 2020); United States v. Hernandez, 18-cr-20474-CMA, Dkt. No. 41 (S.D.
Fla. Apr. 2, 2020).

Medical Condition: COPD : 3

Cases Where Inmates were Released:United States v. Howard, 4:15-cr-00018-BR-2, 2020 WL 2200855 (E..D. N.C. May 6,
2020), United States v. Harper, 7:18-cr-00025-EKD-JCH-1, 2020 WL. 2046381 (W.D. Va. Apr. 28, 2020); United States v..
Dillard, 1:15-cr-170-SAB, Dkt. No. 71 (D. Idaho Apr. 27, 2020); United States v. Coker, 3:14-cr-00085-RLJ-DCP-20, 2020 WL
1877800 (E.D. Tenn. Apr. 15, 2020); United States v. Miller, 2:16-cr-20222-AJT-RSW-1, 2020 WL 1814084 (E.D. Mich. Apr. 9,
2020); United States v. McCarthy, 3:17-cr-00230-JCH-1, 2020 WL 1698732 (D..Conn.. Apr. 8, 2020): United States v. Gonzalez,
2:18-cr- 00232-TOR-15, 2020 WL 1536155 (E.D. Wash. Mar. 31, 2020).

Medical Condition: COVID-19
Cases Where inmates were released:

United States v. Barber, 6:18-cr-00446-AA, Dkt. No. 55 (D. Or. May 12, 2020); United States v. Huntley, 1:13-cr-0119-ABJ-1,
Dkt. No. 263 (D. D.C. May 5, 2020); United States v. Fischman, 4:16- cr-00246-HSG-1, 2020 WL 2097615 (N.D. Cal. May 4,
2020); United States v. Johnson, 1:17-cr- 00482-JSR-1, Dkt. No. 116 (S.D. NLY. May 1, 2020) (Rakoff, J.).

Medical Condition: Diabetes

Cases where Inmates were released: -

United States v. Mattingly, 6:15-cr-00005-NKM-JCH, 2020 WL 2499707 (W.D. Va. May 14, 2020); United States v. Lopez, 1:18-
cr-02846-MV-1, 2020 WL 2489746 (D. N.M. May 14, 2020): United States v. Barber, 6:18-cr-00446-AA, 2020 WL 2404679 (D.
Or. May 12, 2020); United States vRivernider, 3:10-cr-00222-RNC, 2020 WL 2393959 (D. Conn. May 12, 2020): United States
v. Hunt, 2:18-cr-20037-DPH-DRG, 2020 WL 2395222 (E.D. Mich. May 12, 2020): United States v. Ramirez, 1:17-cr-10328-
WGY, 2020 WL 2402858 (D. Mass. May 12, 2020); United States v. Al-Jumail, 2:12- cr-20272-DPH-LJM-3, 2020 WL 2395224
(E.D. Mich. May 12, 2020), United States v. Simpson, 3:11- cr-00832-SI-3, 2020 WL 2323055 (N:D. Cal. May 11, 2020); United
States v. Reddy, 2:13-cr-20358- MFL-LJM-1, 2020 WL 2320093 (E.D. Mich. May 11, 2020); United States v. Connell, 18-cr-
00281-RS- 1, 2020 WL 2315858 (N.D. Cal. May 8, 2020); United States v. Amarrah, 5:17-cr-20464-JEL-EAS-1, 2020 WL
2220008 (E.D. Mich. May 7, 2020); United States v. Quintero, 6:08-cr-06007-DGL-1, 2020 WL 2175171 (W.D. N.Y. May 6,
2020); United States v. Howard, 4:15-cr-00018-BR-2, 2020 WL 2200855 (E.D. N.C. May 6, 2020); United States v. Pabon, 2:17-
cr-00165-AB-1, 2020 WL 2112265 (E.D. Penn. May 4, 2020); United States v. Lacy, 3:15-cr-30038-SEM-TSH-1, 2020 WL
2093363 (C.D. Ill. May 1, 2020); United States v. Ardila, 3:03-cr-00264-SRU-1, 2020 WL 2097736 (D. Conn. May 1, 2020);
United States v. Rivera, 1:86-cr-01124-JFK-4, 2020 WL 2094094 (S.D. N.Y. May 1, 2020); United States v. Pinkerton, 15-CR-
30045-3, 2020 WL 2083968 (C.D. Ill. Apr. 30, 2020); United States v. Saad, 2:16-cr-20197-DPH-MKM-1, 2020 WL 2065476
(E.D. Mich. Apr.. 29, 2020); United States v. Lucas, 1:15-cr-00143-LJV-HKS-13, 2020 WL 2059735 (W.D.N.Y. Apr. 29, 2020);
United States v. Bertrand, 3:00-cr-00012-LC-1, 2020 WL 2179387 (N.D. Fla. Apr. 29, 2020); United States v. Musumeci, 1:07-cr
-00402-RMB-1, Dkt. No. 58 (S.D. NLY. Apr. 28, 2020); United States v. Sanchez, 1:95-cr-00421-MGC-1, Dkt. No. 290 (S.D. Fla.
Apr. 27, 2020); United States v. Dillard, 1:15-cr-170- SAB, Dkt,,No. 71 (D. Idaho Apr. 27, 2020); United States v. Coles, 2:00-cr-
20051-SEM-TSH-1, 2020 WL 1976296 (C.D.. Ill. Apr. 24, 2020); United States v. Tillman, 1:07-cr-00197-PLM-1, 2020 WL
1950835 (W.D. Mich. Apr. 23, 2020); United States v. Logan, 1:12-cr-00307-LEK-1, Dkt. No. 179 (N.D. N.Y. Apr. 22, 2020);
United States v. Bess, 16-CR-156, 2020 WL 1940809 (W.D.N.Y. Apr. 22, 2020); United States v. Suarez, 1:18-cr-20175-MGC-1,
Dkt. No. 180 (S.D. Fla. Apr. 20, 2020); United States v. Samy, 2:16-cr-20610-AJT-DRG-1, 2020 WL 1888842 (E.D. Mich. Apr.
16, 2020); United States v. Ben-Yhwh, CR 15-00830 LEK, 2020 WL 1874125 (D. Haw.. Apr. 13, 2020); United States v. Burrill,
17-CR-00491-RS-2, 2020 WL 1846788 (N.D. Cal. Apr. 10, 2020); United States v. Trent, 3:16- cr-00178-CRB-1, 2020 WL
1812242 (N.D. Cal. Apr. 9, 2020); United States v. Hansen, 1:07-cr- 00520-KAM-2, 2020 WL 1703672 (E.D.. N.Y. Apr. 8, 2020);
United States v. Winckler, 2:13-cr-00318- CB-1, 2020 WL 1666652 (W.D. Penn. Apr. 3, 2020); United States v. Zukerman, 1:16-
cr-00194-AT-1, 2020 WL 1659880 (S.D. N.Y. Apr. 3, 2020); United States v. Resnick, 1:12-cr-00152-CM-3, 2020 WL 1651508
(S.D.N.Y. Apr. 2, 2020); United States v. Colvin, 3:19-cr-00179-JBA-1, 2020 WL 1613943 (D. Conn. Apr. 2, 2020); United States
v. Rodriguez, 2:03-cr-00271-AB-1, 2020 WL 1627331 (E.D.Penn. Apr. 1, 2020): United States v. Muniz, 4:09-cr-00199-1, 2020
WL 1540325 (S.D. Tex. Mar. 31, 2020); United States v. Harpine, 6:91-cr-60156-MC-1, Dkt. No. 221 (D. Or. Mar, 27, 2020).

Medical Condition: Hepatitis C
Cases Where Inmates were released:

United States v. Etzel, 6:17-CR-00001-AA, 2020 WL 2096423 (D. Or. May 1, 2020); United States v. Hammond, 1:02-cr-00294-
BAH-1, 2020 WL 1891980, at *8 (D. D.C. Apr. 16, 2020) (granting compassionate release to a defendant with the "serious
medical condition," Hepatitis C); United States v. Miller, 2:16-cr-20222-AJT-RSW-1, 2020 WL 1814084 (E.D. Mich. Apr. 9, 2020)
(granting compassionate release to a defendant with Hepatitis C, among other medical conditions); United States v. McGraw,
2:02-cr-00018-LUM-CMM, 2019 WL 2059488, at *1 2 (S.D. Ind. May 9, 2019) (granting compassionate release to 72 year-old
 

Tod, RSC Wa Sepd OEE SON aN cen RGR ee oRILS Bo SEACH EKER vFtEO 2 BIG. 5

conditions" including type II diabetes, hypertension, hyperlipidemia, chronic constipation, and Hepatitis C).

Medical Conditions: Hypertension/High Blood Pressure

Cases Where Inmates were released:

United States v. Handy, 3:10-cr-00128-RNC-8, 2020 WL 2487371 (D. Conn. May 14, 2020): United States v. Mattingly, 6:15-cr-
00005-NKM-JCH, 2020 WL 2499707 (W.D. Va. May 14, 2020); United States v. Lopez, 1:18-cr-02846-MV-1, 2020 WL 2489746
(D.. N.M. May 14, 2020): United States v. Gutman, 1:19-cr-00069-RDB-2, 2020 WL 2467435 (D. Md. May 13, 2020): United
States v. Sedge, 1:16-cr-00537-KAM, 2020 WL 2475071 (E.D. N.Y. May 13, 2020); United States v. Barber, 6:18-cr- 00446-AA,
2020 WL 2404679 (D. Or. May 12, 2020); United States v. Rivernider, 3:10-cr-00222- RNC, 2020 WL 2393959 (D. Conn. May
12, 2020); United States v. Ramirez, 1:17-cr-10328-WGY, 2020 WL 2402858 (D. Mass. May 12, 2020); United States v. Ullings,
1:10-cr-00406-MLB-1, 2020 WL 2394096 (N.D. Ga. May 12, 2020); United States v. Valencia, 1:15-cr-00163-AT-1, 2020 WL
2319323 (S.D. N.Y. May 11, 2020); United States v. Foreman, 3:19-cr-00062-VAB-1, 2020 WL 2315908 (D. Conn. May 11,
2020); United States v. Reddy, 2:13-cr-20358-MFL-LJM-1, 2020 WL 2320093 (E.D. Mich. May 11, 2020): United States v. Pena,
1:15-cr-00551-AJN-1, 2020 WL 2301199 (S.D. N.Y. May 8, 2020); United States v. Connell, 18-cr-00281-RS-1, 2020 WL
2315858 (N.D. Cal. May 8, 2020): United States v. Vo, 15-CR-00310-BLF-2, 2020 WL 2300101 (N.D. Cal. May 7, 2020); United
States v. Quintero, 6:08-cr-06007-DGL-1, 2020 WL 2175171 (W.D..N.Y. May 6, 2020): United States v. Reid, 3:17-cr-001750-
CRB-2, 2020 WL 2128855 (N.D. Cal. May 5, 2020); United States v. Pabon, 2:17-cr-00165-AB-1, 2020 WL 2112265 (E.D.
Penn. May 4, 2020); United States v. Guzman Soto, 1:18-cr-10086-IT-1, 2020 WL 2104787 (D. Mass. May 1, 2020); United
States v. Etzel, 6:17-00001-AA, 2020 WL 2096423 (D. Or. May 1, 2020); United States v. Lacy, 3:15-cr-30038-SEM-TSH- 1,

2020 WL 2093363 (C.D. Ill. May 1, 2020); United

 
|
'

 

5

_ _Case.2:18-Cl-20423-NGE-APP ECF Ng..69,,RagelD.380 Filed 06/04/20 Page 26 of 27

edi or ree emanate PN “ene

 

|
|

 

 

 

Mt

bTE® 9850 OOO0 OTSoO htoe

97Z8v IW “ITOTI0G
preasTnog a330keFeT "M TEZ

uesTYoTIW JO WTIASTtq ureyseg™

esnoyzIne) *S$*f ULAeT eLopooyy
}an0) WOTLISTC sezeIg pertuy

 

|

a

JEL

  

ELEC laTL
Meer ERP Ow tr Er Ite nary

BTE@ 4950 OO00 OTSO bTOe

 

  

 

 

OOOT-20S9Z AM ‘UMOZUeZIOW

0001 Xog ‘Od

UOTINITISU] TBUOTJDaIIO} TeLepeg
6£O-PIL9S# “Bey

YSTPMO WETTTIM
 

Case 2:18-cr-20423-NGE-APP_ ECF No. 69, PagelD.381 Filed 06/04/20 nage 27 of 27

(‘|
|
|
j
‘
|

  

past epemeearen then enna MEH sation” Lm me pm oe ee
